Case 8:20-cv-00325-MSS-AEP Document 10 Filed 02/14/20 Page 1 of 12 PageID 895



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

SECURITIES AND EXCHANGE
COMMISSION,

       Plaintiff,

v.                                                     Case No: 8:20-cv-00325-T-35AEP

BRIAN DAVISON, BARRY M. RYBICKI,
EQUIALT LLC, EQUIALT FUND, LLC,
EQUIALT FUND II, LLC, EQUIALT
FUND III, LLC, EA SIP, LLC,

       Defendants,
                                                               FILED EX PARTE
                                                               AND UNDER SEAL
128 E. DAVIS BLVD, LLC, 310 78TH
AVE, LLC, 551 3D AVE S, LLC, 604
WEST AZEELE, LLC, BLUE WATERS
TI, LLC, 2101 W. CYPRESS, LLC, 2112
W. KENNEDY BLVD, LLC, BNAZ,LLC,
BR SUPPORT SERVICES, LLC, CAPRI
HAVEN, LLC, EANY,LLC, BUNGALOWS
TI, LLC, EQUIALT 519 3RD AVE S., LLC,
MCDONALD REVOCABLE LIVING
TRUST, 5123 E. BROADWAY AVE, LLC,
SILVER SANDS TI, LLC, TB OLDEST
HOUSE EST. 1842, LLC,

       Relief Defendants.


 SEALED ORDER GRANTING EMERGENY EX PARTE MOTION FOR TEMPORARY
   RESTRAINING ORDER, ASSET FREEZE, AND OTHER INJUNCTIVE RELIEF

       THIS CAUSE comes before the Court upon the Plaintiff, Securities and Exchange

Commission’s Emergency Ex Parte Motion for Temporary Restraining Order, Asset

Freeze, and Other Injunctive Relief, (Dkt. 4), which seeks the following orders with respect

to Defendants, Brian Davison, Barry M. Rybicki, EquiAt LLC, EquiAlt Fund, LLC, EquiAlt
Case 8:20-cv-00325-MSS-AEP Document 10 Filed 02/14/20 Page 2 of 12 PageID 896



Fund II, LLC, EquiAlt Fund III, LLC, and EA SIP, LLC (collectively, “Defendants”), and

Relief Defendants 128 E. Davis Blvd, LLC, 310 78th Ave, LLC, 551 3d Ave S, LLC, 604

West Azeele LLC, 2101 W. Cypress, LLC, 2112 W. Kennedy Blvd, LLC, 5123 E.

Broadway Ave, LLC, Blue Waters TI, LLC, BNAZ, LLC, BR Support Services, LLC,

Bugalows TI LLC, Capri Haven, LLC, EA NY, LLC, EquiAlt 519 3rd Ave S., LLC, McDonald

Revocable Living Trust, Silver Sands TI, LLC, and TB Oldest House Est. 1842, LLC

(collectively, “Relief Defendants”):

       1. a Temporary Restraining Order;

       2. an Order to Show Cause Why a Preliminary Injunction Should Not be Granted;

       3. an Order Freezing the Assets of Defendants and Relief Defendant;

       4. an Order Requiring Sworn Accountings;

       5. an Order Prohibiting Destruction of Documents; and

       6. an Order Expediting Discovery.

       The Court has considered the Commission’s Complaint, its Emergency Motion for

a Temporary Restraining Order and Other Relief and Memorandum of Law in Support,

and the declarations and exhibits filed in support of that motion. The Court finds the

Commission has made a sufficient and proper showing in support of the relief granted

herein by: (i) presenting a prima facie case of securities laws violations by Defendants;

and (ii) showing a reasonable likelihood Defendants will harm the investing public by

continuing to violate the federal securities laws unless they are immediately restrained.

The Court also finds good cause to believe that unless immediately restrained and

enjoined by Order of this Court, Defendants and Relief Defendants will continue to




                                           2
Case 8:20-cv-00325-MSS-AEP Document 10 Filed 02/14/20 Page 3 of 12 PageID 897



dissipate, conceal or transfer from the jurisdiction of this Court assets which could be

subject to an Order of Disgorgement.

        Accordingly, the motion is GRANTED, and the Court hereby orders as follows:

                                               I.
                                  SHOW CAUSE HEARING

        IT IS HEREBY ORDERED that Defendants shall appear for a SHOW CAUSE

HEARING on Thursday, February 27, 2020, at 1:30 p.m., in the Sam Gibbons United

States Courthouse, Courtroom 7A, 801 North Florida Ave., Tampa, FL 33602, before the

Honorable Mary S. Scriven. Defendants shall be prepared to show cause, if any, why a

Preliminary Injunction pursuant to Rule 65 of the Federal Rules of Civil Procedure should

not be granted against them, as requested by the Commission. The Court has set aside

two (2) hours for this hearing.


                                              II.
                         TEMPORARY RESTRAINING ORDER

        IT IS FURTHER ORDERED that, pending determination of the Commission’s

request for a Preliminary Injunction, Defendants Brian Davison, Barry M. Rybicki, EquiAlt

LLC, EquiAlt Fund, LLC, EquiAlt Fund II, LLC, EquiAlt Fund III, LLC and EA SIP, LLC, and

their   respective   directors,   officers,   agents,   servants,   employees,   attorneys,

representatives and those persons in active concert or participation with them, and each

of them, are hereby restrained and enjoined from violating:

                          Section 17(a)(1) of the Securities Act of 1933

        A. Directly or indirectly, by use of any means or instruments of transportation or

communication in interstate commerce, or by the use of the mails, in the offer or sale of


                                               3
Case 8:20-cv-00325-MSS-AEP Document 10 Filed 02/14/20 Page 4 of 12 PageID 898



securities, knowingly or recklessly employing devices, schemes or artifices to defraud, in

violation of Section 17(a)(1) of the Securities Act, 15 U.S.C. 77q(a)(1);

                  Section 17(a)(2) & (3) of the Securities Act of 1933

       B.     Directly or indirectly, by use of any means or instruments of transportation

or communication in interstate commerce or by the use of the mails, in the offer or sale

of securities, (i) obtaining money or property by means of untrue statements of material

facts or omissions to state material facts necessary to make the statements made, in light

of the circumstances under which they were made, not misleading; or (ii) engaging in

acts, practices and courses of business which have operated and will operate as a fraud

or deceit upon purchasers and prospective purchasers of such securities, in violation of

Sections 17(a)(2) & (3) of the Securities Act, 15 U.S.C. §§ 77(q)(a)(2) & (3); and


       Section 10(b) of the Securities Exchange Act of 1934 and Rule 10b-5

       C.     Directly or indirectly, by use of any means or instrumentality of interstate

commerce or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any securities, knowingly or recklessly: (i)

employing devices, schemes or artifices to defraud; (ii) making untrue statements of

material facts and omitting to state material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not

misleading; or (iii) engaging in acts, practices and courses of business which have

operated, are now operating or will operate as a fraud upon the purchasers of such

securities in violation of Section 10(b) of the Securities Exchange Act of 1934 (“Exchange

Act”), 15 U.S.C. § 78j(b), and Rule 10b-5, 17 C.F.R. § 240.10b-5, thereunder.



                                             4
Case 8:20-cv-00325-MSS-AEP Document 10 Filed 02/14/20 Page 5 of 12 PageID 899



                          Section 15(a)(1) of the Exchange Act

       IT IS FURTHER ORDERED AND ADJUDGED that Brian Davison, Barry Rybicki,

and EquiAlt, LLC their respective directors, officers, agents, servants, employees,

attorneys, representatives and those persons in active concert or participation with

them, and each of them, are hereby restrained and enjoined from violating Section

15(a)(1) of the Exchange Act, 15 U.S.C. § 78o(a)(1), by to making use of the mails or

any means or instrumentality of interstate commerce to effect any transactions in, or to

induce or attempt to induce the purchase or sale of, any security.


                                 Section 5 of the Securities Act

       IT IS FURTHER ORDERED AND ADJUDGED that Defendants, their respective

directors, officers, agents, servants, employees, attorneys, representatives and those

persons in active concert or participation with them, and each of them, are hereby

restrained and enjoined from violating Section 5 of the Securities Act, 15 U.S.C. § 77e,

by, directly or indirectly, in the absence of any applicable exemption:

       (a)    Unless a registration statement is in effect as to a security, making use of

              any means or instruments of transportation or communication in interstate

              commerce or of the mails to sell such security through the use or medium

              of any prospectus or otherwise;

       (b)    Unless a registration statement is in effect as to a security, carrying or

              causing to be carried through the mails or in interstate commerce, by any

              means or instruments of transportation, any such security for the purpose

              of sale or for delivery after sale; or




                                               5
Case 8:20-cv-00325-MSS-AEP Document 10 Filed 02/14/20 Page 6 of 12 PageID 900



       (c)    Making use of any means or instruments of transportation or communication

              in interstate commerce or of the mails to offer to sell or offer to buy through

              the use or medium of any prospectus or otherwise any security, unless a

              registration statement has been filed with the Commission as to such

              security, or while the registration statement is the subject of a refusal order

              or stop order or (prior to the effective date of the registration statement) any

              public proceeding or examination under Section 8 of the Securities Act, 15

              U.S.C. § 77h.


               Section 20(a) of the Exchange Act – Control Person Liability

       IT IS FURTHER ORDERED AND ADJUDGED that Brian Davison, and Barry

Rybicki, their agents, servants, employees, attorneys, representatives, and those persons

in active concert or participation with them, and each of them, are hereby restrained and

enjoined from violating Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a).


        Aiding and Abetting Violations of Section 15(a) of the Exchange Act

       IT IS FURTHER ORDERED that Brian Davison, Barry Rybicki, and EquiAlt and

their directors, officers, agents, employees, attorneys, representatives, and those

persons in active concert or participation with them, and each of them, are hereby

restrained and enjoined from aiding and abetting violations Section 15(a) of the Exchange

Act, 15 U.S.C. § 78o(a).

                                             III.
                                     ASSET FREEZE
       IT IS FURTHER ORDERED that, pending determination of the Commission’s

request for a Preliminary Injunction:

                                              6
Case 8:20-cv-00325-MSS-AEP Document 10 Filed 02/14/20 Page 7 of 12 PageID 901



       A.      Defendants and Relief Defendants and their respective directors, officers,

agents, servants, employees, attorneys, depositories, banks, and those persons in

active concert or participation with any one or more of them, and each of them, who

receive notice of this order by personal service, mail, email, facsimile transmission or

otherwise, be and hereby are, restrained from, directly or indirectly, transferring, setting

off, receiving, changing, selling, pledging, assigning, liquidating or otherwise disposing

of, or withdrawing any assets or property, including but not limited to cash, free credit

balances, fully paid for securities, personal property, real property, and/or property

pledged or hypothecated as collateral for loans, or charging upon or drawing from any

lines of credit, owned by, controlled by, or in the possession of, whether jointly or singly,

and wherever located:

            1. BRIAN DAVISON,

            2. BARRY M. RYBICKI,

            3. EQUIALT LLC,

            4. EQUIALT FUND, LLC,

            5. EQUIALT FUND II, LLC,

            6. EQUIALT FUND III, LLC,

            7. EA SIP, LLC,

            8. 128 E. DAVIS BLVD, LLC,

            9. 310 78TH AVE, LLC,

            10. 551 3D AVE S, LLC,

            11. 604 WEST AZEELE, LLC,

            12. 2101 W. CYPRESS, LLC,


                                              7
Case 8:20-cv-00325-MSS-AEP Document 10 Filed 02/14/20 Page 8 of 12 PageID 902
Case 8:20-cv-00325-MSS-AEP Document 10 Filed 02/14/20 Page 9 of 12 PageID 903



    Bank of America                 Equialt Fund II LLC             898090093284
    Bank of America                 Equialt Fund II LLC             898090093297
    Bank of America                        EA SIP LLC               898090093213
    Bank of America                        Equialt LLC              898090093310
    Bank of America                        Equialt LLC              898090093323
    Bank of America               Equialt Capital Advisors          229052064150
    Bank of America                 Blue Waters TI LLC              898090093187
    Bank of America                  TB Oldest House                898090093226
    Bank of America                 Silver Sands TI LLC             898090093336
    Bank of America                  Bungalows TI LLC               898090093307
    Comerica Bank                      Barry Rybicki                 8002807306
    Comerica Bank                      Barry Rybicki                 8002807314
   JP Morgan Chase              5123 E Broadway AVE LLC                  368330277
   JP Morgan Chase                     Brian Davison                     453028545
   JP Morgan Chase                 BR Support Services                   686369906


      C.     The Commission and any Receiver appointed by this Court shall provide

the Individual Defendants access to reasonable amounts of their personal assets for

necessary living expenses and legal fees. The Individual Defendants and their family

members shall also, pursuant to agreement with the Commission and the Receiver, be

allowed access to reasonable forms of personal transportation. Any agreement on these

matters shall be submitted to the Court.

                                             IV.
                               SWORN ACCOUNTINGS
      IT IS FURTHER ORDERED that within seven calendar days of the issuance of this

Order, Defendants Brian Davison, Barry Rybicki and EquiAlt, LLC shall:

       (a)   make a sworn accounting to this Court and the Commission of all funds,

                                              9
Case 8:20-cv-00325-MSS-AEP Document 10 Filed 02/14/20 Page 10 of 12 PageID 904



 whether in the form of compensation, commissions, income (including payments for

 assets, shares or property of any kind), and other benefits (including the provision of

 services of a personal or mixed business and personal nature) received, directly or

 indirectly, by EquiAlt LLC, EquiAlt Fund, LLC EquiAlt Fund II, LLC, EquiAlt Fund III, LLC

 and EA SIP, LLC;

        (b)      make a sworn accounting to this Court and the Commission of all assets,

 funds, or other properties, whether real or personal, held by EquiAlt LLC, EquiAlt Fund,

 LLC EquiAlt Fund II, LLC, EquiAlt Fund III, LLC and EA SIP, LLC, jointly or individually,

 or for its direct or indirect beneficial interest, or over which it maintains control, wherever

 situated, stating the location, value, and disposition of each such asset, fund, and other

 property; and

        (c)      provide to the Court and the Commission a sworn identification of all

 accounts (including, but not limited to, bank accounts, savings accounts, securities

 accounts and deposits of any kind and wherever situated) in which EquiAlt LLC, EquiAlt

 Fund, LLC EquiAlt Fund II, LLC, EquiAlt Fund III, LLC and EA SIP, LLC (whether solely

 or jointly), directly or indirectly (including through a corporation, partnership, relative,

 friend or nominee), either has an interest or over which it has the power or right to exercise

 control.

                                               V.
                                RECORDS PRESERVATION
        IT IS FURTHER ORDERED that, pending determination of the Commission’s

 request for a Preliminary Injunction, Defendants and Relief Defendants, their directors,

 officers, agents, servants, employees, attorneys, depositories, banks, and those persons

 in active concert or participation with any one or more of them, and each of them, be and

                                               10
Case 8:20-cv-00325-MSS-AEP Document 10 Filed 02/14/20 Page 11 of 12 PageID 905



 they hereby are restrained and enjoined from, directly or indirectly, destroying, mutilating,

 concealing, altering, disposing of, or otherwise rendering illegible in any manner, any of

 the books, records, documents, correspondence, brochures, manuals, papers, ledgers,

 accounts, statements, obligations, files and other property of or pertaining to Defendants

 wherever located and in whatever form, electronic or otherwise, until further Order of this

 Court.

                                               VI.
                                  EXPEDITED DISCOVERY

          IT IS FURTHER ORDERED that:
          (a)   Immediately upon entry of this Order, and while the Commission’s request

 for a Preliminary Injunction is pending, the parties may take depositions upon oral

 examination of Barry Rybicki subject to three days’ notice. Should Rybicki fail to appear

 for a properly noticed deposition, he may be prohibited from introducing evidence at the

 hearing on the Commission’s request for a preliminary injunction;

                                               VII.
                               RETENTION OF JURISDICTION

          IT IS HEREBY FURTHER ORDERED that this Court shall retain jurisdiction over

 this matter and Defendants and Relief Defendants in order to implement and carry out

 the terms of all Orders and Decrees that may be entered and/or to entertain any suitable

 application or motion for additional relief within the jurisdiction of this Court, and will order

 other relief that this Court deems appropriate under the circumstances.

          DONE and ORDERED in Tampa, Florida, this 14th day of February, 2020.




                                                11
Case 8:20-cv-00325-MSS-AEP Document 10 Filed 02/14/20 Page 12 of 12 PageID 906




 Copies furnished to:
 PLAINTIFF’S COUNSEL ONLY




                                     12
